EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendments is found in the original claims, at ¶0022 and in the instant examples at pp. 33-34, particularly Figures 12 and 13.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Holoubek on 2/5/2021.
The application has been amended as follows: 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
1.    (Currently Amended) A method of ameliorating an activated fibroblast associated disease, in need thereof, comprising[[:]] administering a pharmaceutical composition comprising a therapeutically effective amount of pyrvinium, or a pharmacologically acceptable salt thereof, wherein 

the activated fibroblast associated diseaseis selected from the group consisting of
2. – 6. (Canceled)  
7.  (Currently Amended) The method of claim 1, wherein the activated fibroblast associated disease is pulmonary fibrosis
8.    (Currently Amended) The method of claim [[7]]1, wherein the  pharmacologically acceptable salt of pyrvinium is prepared with a variable counter anion, the variable counter ion being one of a halide, tosylate, triflate and pamoate.
9.  (Currently Amended) A method of ameliorating an activated fibroblast associated disease in a mammal, in need thereof, comprising administering a pharmaceutical composition comprising a therapeutically effective amount of a combination of pyrvinium, or a pharmacologically acceptable salt thereof, and digoxin; wherein the therapeutically effective amount of pyrvinium and/or digoxin, when used in combination, is lower than would be required to be therapeutically effective when pyrvinium or digoxin, is administered alone; further wherein the activated fibroblast associated disease is selected from the group consisting of fibrosis, pulmonary fibrosis, idiopathic pulmonary fibrosis, radiation-induced lung injury, non-alcoholic fatty liver disease, nonalcoholic steatohepatitis, cirrhosis, hepatocellular carcinoma, cardiac fibrosis, atrial fibrosis, endomycocardial fibrosis, old myocardial fibriosis, glial scarring (gliosis), renal fibrosis, pancreatic cancer, arthrofibrosis, crohn's disease, dupuytren's contracture, myofibroblastic tumors, mediastinal fibrosis, retroperitoneal cavity fibrosis, myelofibrosis, keloid/skin fibrosis, pyronie's disease, nephrogenic systemic fibrosis, progressive massive fibrosis, retroperitoneal fibrosis, scleroderma/systemic sclerosis, adhesive capsulitis and cancers with solid tumors
10. – 12. (Canceled)
13. (Currently Amended) The method of claim 9, wherein the pharmacologically acceptable salt of pyrvinium is prepared with a variable counter anion, the variable counter ion being one of a halide, tosylate, triflate and pamoate
14.    (Currently Amended) The method of claim [[1]]9, wherein the activated fibroblast associated disease  or scleroderma/systemic sclerosis
15.    (Canceled)
16.    (Canceled)
17.    (Currently Amended) [[A]]The method of claim 9, wherein the
18. – 20.    (Canceled)

21. (New) The method of claim 1, wherein the pharmacologically acceptable salt of pyrvinium is prepared with phosphate.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s amendment and response filed on 11/27/2020, wherein claims 1, 2, 6, 7, 12-14, 17 and 19 are amended. No claims are newly added or cancelled.
Claims 1, 7-9, 13, 14 and 17 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/19/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/19/2019 is withdrawn. Non-elected claim 15, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, is canceled and claim 20, directed to the non-elected composition of invention group II is canceled. Hence the restriction requirement is rendered moot by cancellation of all non-elected claims.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 7-9, 13, 14 and 17 are pending in the instant application and are found to be allowable.  
Priority
The application is a National Stage entry of PCT/US2017/016160 filed on 2/2/2017, which claims priority to provisional application 62/290002 filed on 2/2/2016.

Withdrawn Objections/Rejections
Withdrawn Rejections
All rejection(s)/objections(s) of record for claim(s) 2-6, 10-12, 15 and 18-20 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) /objections(s) moot.
The objection to claim 13 for lacking a period at the end of the claim is withdrawn, due to the amendment addressing this issue
In view of the Examiner’s Amendment and Applicant’s response, filed on 11/27/2020, the rejection of claims 1, 7-9, 13, 14 and 17 under 35 U.S.C. § 112(a), for lack of written description, has been fully considered and is persuasive. The claim scope has been narrowed to be fully supported by the instant written description. The rejection is hereby withdrawn.
In view of the Examiner’s Amendment and Applicant’s response, filed on 11/27/2020, the rejection of claims 1, 7-9, 13, 14 and 17 under 35 U.S.C. § 112(a), for withdrawn.
Applicant’s amendment, filed on 11/27/2020, with respect to the rejection of claims 1, 7-9, 13, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Pollard et al (US 2014/0187505), in view of Dejana et al. (WO 2015/155335), has been fully considered and is persuasive.  The instant claims have been amended to remove recitation to treating cystic fibrosis. Moreover, the instant specification presents evidence of unexpected results when administering a combination of pyrvinium/digoxin, to treat fibrosis, which overcomes a prima facie case of obviousness. The rejection is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 7 and 8, the closest applicable prior art is that of Lee et al. (US 2009/0099062, PTO-892), wherein Lee et al. teaches a method for treating a non-cancer disease state have a Wnt signaling abnormality comprising administering to a subject in need thereof a composition comprising pyrvinium, wherein pulmonary fibrosis is suggested among the non-cancer disease states. (Claims 27, 34) Hence prima facie, one of ordinary skill in the art would reasonably expect a method of treating pulmonary fibrosis by administering pyrvinium, to be effective, based on the teaching and suggestion of Lee et al. This expectation is corroborated by the instant working examples showing pyrvinium to effectively block fibroblast activation. (Figure 12) However, the instant working examples also directly compare the efficacy of pyrvinium 
With respect to claims 9, 13, 14 and 17, the closest applicable prior art is the combination of Pollard/Dejana of record, wherein taught therein is a method of treating a condition associated with elevated levels of IL-8, specifically pulmonary fibrosis, by 

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623